DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 8-10  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gass (US 2007/0028733).
 Regarding claim 1, Gass discloses a power tool (e.g. figures 3-5, 12) comprising: a blade (300 figure 3) for cutting workpieces (disclosed as “table saw”, for example, [0085] inter alia); a motor (16, [0065], inter alia) configured to drive the blade; a structure supporting the blade (arbor 301, for example; discussed retraction at [0093]) and configured to allow the blade to retract (See e.g. 0093, [0104] and [0110]); and at least one electromagnet to trigger a retraction of the blade (as discussed in [0104] the retraction of the blade into the table may be triggered by a selection of known triggering mechanisms—specifically, “In other embodiments, the restraining member may include various mechanical linkages, or may be part of various actuators, and those linkages and/or actuators may be released or fired by solenoids, gas cylinders, electromagnets, and/or explosives, as explained….”)
As noted above, Gass discloses each element of the claimed invention, but does not specifically show a picture of the use of electromagnets as the triggering mechanism for a table saw which blade retracts. 
Gass does specifically suggest this arrangement, by first explaining the reasons for having a blade retract on a signal (as discussed with embodiments of figures 3-4) and then adding that other retraction linkages can be used to achieve the same purpose (e.g. figure 12, and [0104]). 
In that context it would have been obvious to one of ordinary skill at the time of invention to use an electromagnet as a trigger, as suggested in [0104] which releases the retraction of a retractable motor and blade mounting structure, disclosed in more detail with respect to the embodiment discussed at figure 3-4. Since the device of 3-4 relies on inertia for the retraction, the addition of a triggering electromagnet with a linkage would have improved the device by adding additional force of retraction. 
Regarding claims 4, 8, and 10; Gass also discloses a detection system (See abstract: “The machines include a detection system adapted to detect one or more dangerous conditions and a reaction system” inter alia) configured to detect a dangerous condition between a person and the cutting tool (See, inter alia, [0070]), and where the at least one electromagnet triggers the retraction of the blade upon detection of the dangerous condition (As discussed above, the use of an electromagnet is for the purpose of triggering a retraction of the blade, and therefore Gass as discussed with respect to claim 1 has met this limitation).
Claims 5 and 9 are clearly unpatentable for the same reasons, and in light of the same art that is shown to reject claim 1. 

Claims 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gass as applied to claims 1, 4, 5, 8-10 above, and further in view of Donaldson (US 2002/0035876).

Regarding claim 2, Gass does not disclose the use of a circuit that controls the at least one electromagnet with a microprocessor. Gass discusses “a reaction subsystem 24 and a control subsystem 26. Control subsystem 26 may be adapted to receive inputs from a variety of sources including detection subsystem 22, reaction subsystem 24,…” at, inter alia, [0069], [0075] where the control is discussed as a “logic controller.” 
In the art of power tools, and control schema, it is known to use “microprocessors” to implement logic control. 
See e.g. Donaldson, 2002/0035876, : “[0092] FIG. 8A is a flow diagram of the process control program of impact wrench 30. The events of FIG. 8B occur as a direct result of logic control by microprocessor 886 as determined by the preprogrammed decisions and flow of blocks 60 through 104 of FIG. 8A.”
In the same field of problem solving endeavor—how to control a logical sequence in a power tool assembly, it would have been obvious to one of ordinary skill to use a microprocessor to implement a logic control that is needed in Gass, since the art shows that microprocessors are well known tools to implement logic control functions. 

Claim 6 is obvious for the same reasons and over the same art as claim 2, as discussed above.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the generic use of an electromagnet to retain and trigger the reaction of a retraction mechanism in a power tool is seen in Gass, the specific creation of a first and reverse magnetic field is not obvious, since it would not have been understood to have any specific utility or need to implement that detail, nor was such a detail a routine expedient in the art of electromagnets, as they are seen to be used or usable as connective or triggering mechanisms, as seen in the prior art as generally cited.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/            Acting Supervisory Patent Examiner of Art Unit 3724